UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-6377



JAMES AVERY,

                                             Plaintiff - Appellant,

          versus


RONNIE MOATS, Warden,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
98-3569)


Submitted:     July 8, 1999                 Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Avery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Avery seeks to appeal the district court’s order dis-

missing his civil action without prejudice.    We dismiss the appeal

for lack of jurisdiction because Avery’s notice of appeal was not

timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

        The district court’s order was entered on the docket on

November 6, 1998.*    Avery’s notice of appeal was filed on March 9,

1999.    Because Avery failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.     We dispense with oral argument because the facts and




     *
       Although the district court’s order is marked as “filed” on
November 5, 1998, the district court’s records show that it was
entered on the docket sheet on November 6, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.d. 1232, 1234-35 (4th Cir. 1986).


                                   2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3